DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the structure" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 is indefinite because it is unclear what is meant by “equivalent circular dimeter of MC-type carbide in the structure”.  What is equivalent?  This limitation does not appear to make sense and requests that the Applicant please clarify this limitation.  
Claim 4 is indefinite because it is unclear what is meant by “any section perpendicular to a forging direction”.  What is considered ‘any section’?  What defines a section?  Can any small amount of the tool be considered a section?  The Examiner requests that the Applicant please clarify this limitation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Obaditch et al. (2016/0332252) in view of Hatten et al. (2003/0042292).
Regarding claim 1, Obaditch discloses friction stir welding tool made of steel comprising a minor diameter portion and a major diameter portion formed adjacently to the minor diameter portion, wherein hardness of the tool continuously decreases from the minor diameter portion toward the major diameter portion (figure 7, paragraph 0030, 0038, 0043, claim 20).
Obaditch discloses using steel, but does not specifically disclose high-speed tool.  However, Hatten discloses using high speed still (paragraph 0069) for friction stir welding tool.  To one skilled in the art at the time of the invention it would have been obvious to use high speed tool steel as it would help prevent breakage of the tool during use at high speeds.
 Regarding claim 2, Obaditch discloses that a minor diameter can have a hardness of the hardness of the minor diameter portion can be 600 Vickers or higher (claim 20).  The inner portion (not the coating) can be 600 Vickers or lower (claim 20).  This overlaps the claimed range.  To one skilled in the art at the time of the invention it .

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Obaditch et al. (2016/0332252) in view of Hatten et al. (2003/0042292) as applied to claim 2 above, and further in view of Griggs Steel Company (www.griggsteel.com, wayback machine 10/18/2017).
Regarding claim 3, Hatten discloses using high speed tool steel but does not specifically disclose that the high-speed tool steel includes, by weight percent, 1.20 to 1.35% of carbon, 0.5% or less of silicon, 0.5% or less of manganese, 3.5 to 4.5% of chromium, 4.5 to 5.5% of molybdenum, 5.5 to 7.0% of tungsten, 2.5 to 3.5% of vanadium and 7.7 to 8.8% of cobalt, and 60 ppm or less of nitrogen and 20 ppm or less of oxygen, and includes the reminder consisting of iron and inevitable impurities.  However, Griggs discloses that it is known to use PM30 for drills.  PM30 has an overlapping composition to the claimed invention.  To one skilled in the art at the time of the invention it would have been obvious to use a known steel material used for rotating machinery to prevent damage or breakage during use.  

Claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN B SAAD whose telephone number is (571)270-3634. The examiner can normally be reached Monday-Thursday 7:30a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN B SAAD/Primary Examiner, Art Unit 1735